Judgment, Supreme Court, New York County (Analisa Torres, J.), rendered June 7, 2010, convicting defendant, after a jury trial, of robbery in the third degree and criminal possession of stolen property in the fifth degree, and sentencing him, as a second felony offender, to an aggregate term of SVa to 7 years, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury’s credibility determinations, including its evaluation of inconsistencies between the victim’s *471testimony and his prior statements, or the jury’s finding that defendant intended to permanently deprive the victim of his property.
We perceive no basis for reducing the sentence. Concur— Friedman, J.P., Sweeny, Acosta, Abdus-Salaam and Manzanet-Daniels, JJ.